Detailed Action
The following is a final rejection made in response to amendments and remarks received on February 18th 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Response to Applicant’s Amendments/Remarks
The Examiner has reviewed the Applicant’s amendments and remarks and withdraws the previous art rejection applied under 35 USC § 102(a)(1). However, issues precluding patentability remain and are presented in this final action on the merits. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5, 9-15, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 9, and by extension all claims dependent therefrom1, is considered indefinite for a several reasons. First, the Applicant claims that the projectile includes “a second central or bearing section” but later cites these seemingly synonymous terms separately with respect to two other limitations. The Applicant cites the ‘second central or bearing section’ but later references only the ‘bearing’ section when claiming “a transition between the ogive surface and the bearing section”. It would then appear that these two elements are not synonymous as each term appears to be applicable only in a different context. Further clarification and/or amendment is required for compliance with 35 USC 112(b).

Claims 2-3, 9, and 10 are further considered indefinite because there is insufficient antecedent basis for the term “the nose ring” cited in the claim. For purposes of maintaining compact prosecution, the Examiner will consider the term as a reference to the claimed “uniforming surface discontinuity” when considering the claims on the merits. Further clarification and/or amendment is required for compliance with 35 USC 112(b).
Claims 12 and 19 are further considered indefinite because the parenthetical clause following “a discontinuity feature depth of 0.009 to 0.010” reads as “(about ten thousandths)”. It is unclear what, if anything, this is supposed to further define as it takes a simple range citation (i.e. 0.009 to 0.01”) and adds a degree of complexity to it by characterizing it as “(about ten thousandths)”. It should be noted that the term “about” has no quantitative definition set in the disclosure, and the meaning by what is and isn’t “about ten thousandths” is itself ambiguous and indefinite. Further clarification and/or amendment is required for compliance with 35 USC 112(b).
Claims 4, 7, 11, 14, 18, and 20 are further considered indefinite because “the discontinuity feature depth” lacks any antecedence basis. It is unclear what the Applicant is referring to by way of this limitation. Further clarification and/or amendment is required for compliance with 35 USC 112(b).
Allowable Subject Matter
Claim 17 is allowed
Claims 2-7, 9-15, and 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this action is made final. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samir Abdosh/
Primary Examiner, Art Unit 3641

	
	



    
        
            
        
            
        
            
        
            
    

    
        1 Dependent claims 10-15 are either directly or indirectly dependent on independent claim 9.